ORDER
An Application for Supervisory Writs having been filed by Wesley E. Clark in this prosecution, and a Motion for Stay of Execution of Sentence having been filed in connection with said Application for Supervisory Writs:
IT IS ORDERED, that the sentence imposed upon Wesley E. Clark by the Fourth Judicial District Court in that prosecution styled “State of Louisiana v. No. M:53276, Wesley E. Clark” be stayed during the pendency of the Application for Supervisory Writs and during the consideration of said Application for Supervisory Writs by this Court.